FILED
                              NOT FOR PUBLICATION                            AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARISA SETYAWATI WISNUBROTO;                     No. 08-73177
et al.,
                                                 Agency Nos.         A098-148-877
               Petitioners,                                          A098-148-878
                                                                     A098-148-879
  v.                                                                 A098-148-880

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Marisa Setyawati Wisnubroto, and her family, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals” (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for review, and

we remand.

      Substantial evidence supports the BIA’s finding that petitioners’

experiences, including the threatening phone calls they received, did not rise to the

level of persecution. See Wakkary, 558 F.3d at 1059-60. However, in assessing

petitioners’ future fear, as ethnically Javanese Evangelical Christians, the BIA did

not have the benefit of our intervening decision in Tampubolon v. Holder, 610 F.3d

1056 (9th Cir. 2010). Accordingly, we grant the petition for review and remand

for the BIA to consider petitioners’ asylum and withholding of removal claims

under the disfavored group analysis in the first instance. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    08-73177